      Case 2:20-cv-01789-ESW Document 1-3 Filed 09/14/20 Page 1 of 30




                             INDEX OF EXHIBITS



Ex. No.                                DESCRIPTION
   A.   Pleadings from State Court
   B.   Notice of Removal Filed in State Court
   C.   Demand
Case 2:20-cv-01789-ESW Document 1-3 Filed 09/14/20 Page 2 of 30




       “EXHIBIT A”
Case 2:20-cv-01789-ESW Document 1-3 Filed 09/14/20 Page 3 of 30
Case 2:20-cv-01789-ESW Document 1-3 Filed 09/14/20 Page 4 of 30
Case 2:20-cv-01789-ESW Document 1-3 Filed 09/14/20 Page 5 of 30
Case 2:20-cv-01789-ESW Document 1-3 Filed 09/14/20 Page 6 of 30
Case 2:20-cv-01789-ESW Document 1-3 Filed 09/14/20 Page 7 of 30
Case 2:20-cv-01789-ESW Document 1-3 Filed 09/14/20 Page 8 of 30
Case 2:20-cv-01789-ESW Document 1-3 Filed 09/14/20 Page 9 of 30
Case 2:20-cv-01789-ESW Document 1-3 Filed 09/14/20 Page 10 of 30
Case 2:20-cv-01789-ESW Document 1-3 Filed 09/14/20 Page 11 of 30
Case 2:20-cv-01789-ESW Document 1-3 Filed 09/14/20 Page 12 of 30
Case 2:20-cv-01789-ESW Document 1-3 Filed 09/14/20 Page 13 of 30
Case 2:20-cv-01789-ESW Document 1-3 Filed 09/14/20 Page 14 of 30




       “EXHIBIT B”
                 Case 2:20-cv-01789-ESW Document 1-3 Filed 09/14/20 Page 15 of 30




1    Ryan J. McCarthy, Bar #020571
     Alexander R. LaCroix, Bar #030166
2    JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
3    Phoenix, Arizona 85004
     Telephone: (602) 263-1789
4    Fax: (602) 200-7878
     rmccarthy@jshfirm.com
5    alacroix@jshfirm.com
     minuteentries@jshfirm.com
6
     Attorneys for Defendant Silver Spur MHP,
7    LLC
8
                           SUPERIOR COURT OF THE STATE OF ARIZONA
9
                                       COUNTY OF MARICOPA
10
     SUSAN SIMINGTON, Individually,                     NO. CV2020-009859
11
                                           Plaintiff,   NOTICE OF FILING NOTICE OF
12                                                      REMOVAL
                      v.
13                                                      (Assigned to the Honorable Sherry Stephens)
     SILVER SPUR MHP, L.L.C., a foreign
14   limited liability company; JOHN DOES 1-5;
     JANE DOES 1-5; BLACK CORPORATIONS
15   1-5; and WHITE PARTNERSHIPS 1-5,
16                                      Defendants.
17
18                    Defendant Silver Spur MHP, L.L.C., by and through undersigned counsel,
19   pursuant to 28 U.S.C. §§§ 1332, 1441, and 1446, notify this Court that Defendant filed a Notice
20   of Removal of this action to the United States District Court for the District of Arizona. A copy
21   of the Notice of Removal (exclusive of exhibits) is attached as Exhibit A.
22
23
24   ///
25


     8755644.1
                 Case 2:20-cv-01789-ESW Document 1-3 Filed 09/14/20 Page 16 of 30




1                     DATED this 14th day of September 2020.
2                                               JONES, SKELTON & HOCHULI, P.L.C.
3
4                                               By /s/ Alexander R. LaCroix
                                                  Ryan J. McCarthy
5                                                 Alexander R. LaCroix
                                                  40 North Central Avenue, Suite 2700
6                                                 Phoenix, Arizona 85004
                                                  Attorneys for Defendant Silver Spur MHP, LLC
7
8    ORIGINAL of the foregoing electronically filed
     this 14th day of September 2020.
9
     COPY of the foregoing mailed/e-mailed
10   this 14th day of September 2020, to:
11   Timothy G. Tonkin
12   Steven Jones
     Phillips Law Group
13   3101 N. Central Avenue, Suite 1500
     Phoenix, Arizona 85012
14   stevenj@phillipslaw.com
     minute_entries@phillipslaw.com
15   Attorneys for Plaintiff

16
17   /s/ Gail Hardin

18
19
20
21
22
23
24
25
26


     8755644.1                                       2
Case 2:20-cv-01789-ESW Document 1-3 Filed 09/14/20 Page 17 of 30




       “EXHIBIT C”
Case 2:20-cv-01789-ESW Document 1-3 Filed 09/14/20 Page 18 of 30
Case 2:20-cv-01789-ESW Document 1-3 Filed 09/14/20 Page 19 of 30
Case 2:20-cv-01789-ESW Document 1-3 Filed 09/14/20 Page 20 of 30
Case 2:20-cv-01789-ESW Document 1-3 Filed 09/14/20 Page 21 of 30
Case 2:20-cv-01789-ESW Document 1-3 Filed 09/14/20 Page 22 of 30
Case 2:20-cv-01789-ESW Document 1-3 Filed 09/14/20 Page 23 of 30
Case 2:20-cv-01789-ESW Document 1-3 Filed 09/14/20 Page 24 of 30
Case 2:20-cv-01789-ESW Document 1-3 Filed 09/14/20 Page 25 of 30
Case 2:20-cv-01789-ESW Document 1-3 Filed 09/14/20 Page 26 of 30
Case 2:20-cv-01789-ESW Document 1-3 Filed 09/14/20 Page 27 of 30
Case 2:20-cv-01789-ESW Document 1-3 Filed 09/14/20 Page 28 of 30
Case 2:20-cv-01789-ESW Document 1-3 Filed 09/14/20 Page 29 of 30
Case 2:20-cv-01789-ESW Document 1-3 Filed 09/14/20 Page 30 of 30
